                        UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: SHAWN R. FEATHER                              : CHAPTER 13
          Debtor(s)                                  :
                                                     :
         JACK N. ZAHAROPOULOS                        :
         STANDING CHAPTER 13 TRUSTEE                 :
             Movant                                  :
                                                     :
              vs.                                    :
                                                     :
         SHAWN R. FEATHER                            :
            Respondent(s)                            : CASE NO. 1-20-bk-03577


         TRUSTEE’S OBJECTION TO SECOND AMENDED CHAPTER 13 PLAN

                AND NOW, this 16th day of August, 2021, comes Jack N. Zaharopoulos,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

              1. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                    a. Plan ambiguous

                       (1) Payment – Plan payment + conduit = $1,684.96.
                       (2) Base amount

              2. The Trustee provides notice to the Court as to the ineffectiveness of debtor(s)
Chapter 13 Plan for the following reasons:

                    a. Clarification of debtor(s) counsel fees which are in conflict with
                       2016(b) Statement.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                 Respectfully submitted:

                                                 Jack N. Zaharopoulos
                                                 Standing Chapter 13 Trustee
                                                 8125 Adams Drive, Suite A
                                                 Hummelstown, PA 17036
                                                 (717) 566-6097

                               BY:           /s/James K. Jones
Case 1:20-bk-03577-HWV                       Attorney forEntered
                               Doc 60 Filed 08/16/21      Trustee 08/16/21 08:43:54         Desc
                               Main Document      Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 16th day of August, 2021, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Paul McElrath, Jr., Esquire
1641 Saw Mill Run Blvd.
Pittsburgh, PA 15210


                                                 /s/Deborah A. Behney
                                                 Office of Jack N. Zaharopoulos
                                                 Standing Chapter 13 Trustee




Case 1:20-bk-03577-HWV         Doc 60 Filed 08/16/21 Entered 08/16/21 08:43:54                 Desc
                               Main Document    Page 2 of 2
